EXHIBIT 10.1

 

 

 

FIRST AMENDMENT TO EXCLUSIVE CHANNEL PARTNER AGREEMENT

 

THIS FIRST AMENDMENT is entered into as of this 13th day of September, 2011 and
serves to amend the Exclusive Channel Partner Agreement entered into by and
between Intrexon Corporation (“Intrexon”) and ZIOPHARM Oncology, Inc.
(“ZIOPHARM”), on January 6, 2011 (the “Agreement”).

 

WHERAS, both Intrexon and ZIOPHARM have a mutual interest in amending the
Agreement.

 

NOW, THEREFORE, the first sentence of Section 2.3(a) of the Agreement is hereby
replaced in its entirety with the following:

 

“For the JSC, each party shall designate an equal number of representatives who
are employees of such Party or an Affiliate of such Party (not to exceed four
(4) for each party) with appropriate expertise to serve as members of the JSC.
For Committees other than the JSC, each Party shall designate an equal number of
representatives who are employees of such Party or an Affiliate of such Party
(not to exceed three (3) for each Party) with appropriate expertise to serve as
members of such Committee; provided, however, the Parties may, from time to
time, increase the total number of representatives of one or more of such
Committees by one (1) additional representative per Party (not to exceed four
(4) for each Party) by agreement in writing, without further amendment of this
Agreement. Third Security shall be deemed to be an Affiliate of Intrexon solely
for purposes of this Section 2.3.”

 

All other terms and conditions of the Agreement remain in full force and effect.

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this First Amendment
to Exclusive Channel Partner Agreement by authorized representatives as of the
date written above.

 

INTREXON CORPORATION

 

 

By:  /s/ Glenn Nedwin  

Name: Glenn Nedwin, Ph.D.

Title: President, Human Therapeutics Division

 

 

ZIOPHARM ONCOLOGY, INC.

 

 

By:  /s/ Jonathan Lewis  

Name: Jonathan Lewis, M.D., Ph.D.

Chief Executive Officer

 



 

 

